DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 depends from claim 19 which recites “a method of collaborative exercise.”  Claim 20, however, only recites structure and fails to provide any active method steps (i.e., using gerunds).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US PG Pub. No. 2019/0351283, filed May 16, 2018) (herein “Smith”).
Regarding claim 1, Smith teaches a local exercise device comprising: an electromagnetic resistance unit (i.e., resistance engine 116 which can be an electromagnetic based engine, see paras. [0118]-[0119] and Fig. 11 below); a control interface (i.e., screen 305 which serves as a rower interface that can provide commands to an electronic controller 303 wirelessly, see paras. [0019],[0183],[0187]) configured to: send a report of a state of the local exercise device (i.e., send data from the local rowing machine via wireless connection, see paras. [0015]-[0016],[0187]-[0189], and Fig. 21 below, where data 609 is sent to cloud based on information from the local machine) based at least in part on a user response to the electromagnetic resistance unit 116; receive an update based on a state of a remote exercise device (i.e., receiver on local machine receives a stream of data from a second rowing machine via the cloud, see paras. [0008]-[0010], see Fig. 21 below, data 602 received from cloud); and a controller 303 (i.e., computer/processor, see paras. [0118],[0120],[0123] and Fig. 11 below) that causes the electromagnetic resistance unit 116 to change state in reaction to the received update (see paras. [0007]-[0008],[0193], where the controller 303 can vary the resistance of the local exercise machine based on remote data source from a second rowing machine).  

    PNG
    media_image1.png
    515
    818
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    730
    media_image2.png
    Greyscale
 
Regarding claim 2, Smith teaches wherein the electromagnetic resistance unit 116 is a motor (see para. [0071]).  
Regarding claim 3, Smith teaches wherein the report is sent to a remote device (i.e., second exercise machine or cloud server 103, see para. [0074], [0093] and Figs. 11,21 above) and the update is received from the remote device (see paras. [0015]-[0016]).  

Regarding claim 5, Smith teaches wherein the remote device is a remote server (i.e., cloud 103, see para. [0074], [0093] and Figs. 11,21 above).  
Regarding claim 10, Smith teaches wherein the report and the update cause a user of the local exercise device (i.e., first rowing machine) and a remote user of the remote exercise device (i.e., second rowing machine) to cooperatively apply a force to simulate rowing a boat together (see paras. [0085]-[0086], and Fig. 7 below).  

    PNG
    media_image3.png
    299
    807
    media_image3.png
    Greyscale

Regarding claim 11, Smith teaches wherein the report and the update cause a user of the local exercise device and a remote user of the remote exercise device to cooperatively apply a force to collaborate to achieve a goal (i.e., cooperatively apply force from each rower at a rowing machine to row a virtual boat, see paras. [0085]-[0086]).  
Regarding claim 12, Smith teaches wherein the report comprises a performance metric. (see para. [0012], rowing performance metrics by first data stream/first rower are displayed to the second rower, resistance of each stroke of a succession of rowing strokes of the second rower on the rowing machine is adjusted to correspond with rowing performance metrics contained in the first data stream/first rower) 

Regarding claim 14, Smith teaches wherein the performance metric comprises a measurement of at least one of the following: heart rate, oxygen perfusion, respiration rate, SpO2, calorie consumption, body temperature, brain activity, muscle motion, and sweat rate.  (see para. [0067])
Regarding claim 15, Smith teaches wherein the report comprises input/output of at is least one of the following types: audio, video, speech, and haptic (see para. [0009]).  
Regarding claim 16, Smith teaches wherein the update comprises a performance metric (see para. [0012]).  
Regarding claim 17, Smith teaches a remote exercise device (i.e., rowing machine, see Fig. 11 above) comprising: an electromagnetic resistance unit (i.e., resistance engine 116 which can be an electromagnetic based engine, see paras. [0118]-[0119] and Fig. 11 above); a control interface (i.e., screen 305 which serves as a rower interface that can provide commands to an electronic controller 303 wirelessly, see paras. [0019],[0183],[0187]) configured to: send a report of a state of the remote exercise device (i.e., send data from the remote rowing machine via wireless connection, see paras. [0015]-[0016],[0187]-[0189], and Fig. 21 below, where data 609 is sent to cloud based on information from the remote machine) based at least in part on a user response to the electromagnetic resistance unit 116; receive an update based on a state of a local exercise device (i.e., receiver on a local machine receives a stream of data from the remote rowing machine via the cloud, see paras. [0008]-[0010], see Fig. 21 above, data 602 received from cloud); and a controller (i.e., computer/processor, see paras. [0118],[0120],[0123] and Fig. 11 above) that causes the electromagnetic resistance unit 116 to change state in reaction to the received update (see paras. [0007]-[0008],[0193], where the controller 303 can 
Regarding claim 18, Smith teaches wherein the electromagnetic resistance unit 116 is a motor (see para. [0071]).  
Regarding claim 19, Smith teaches a method of collaborative exercise, comprising: Attorney Docket No. RJPTP01639PATENTsending a report of a state of a local exercise device (i.e., a rowing machine) based at least in part on a user response to an electromagnetic resistance unit 116 in the local exercise device (i.e., send data from the local rowing machine via wireless connection, see paras. [0015]-[0016],[0187]-[0189], and Fig. 21 above, where data 609 is sent to cloud based on information from the local machine); receiving an update based on a state of a remote exercise device (i.e., receiver on the local machine receives a stream of data from a remote rowing machine via the cloud, see paras. [0008]-[0010], see Fig. 21 above, data 602 received from cloud); and causing the electromagnetic resistance unit 116 to change state in reaction to the received update (see paras. [0007]-[0008],[0193], where the controller 303 can vary the resistance of the local exercise machine based on the data from a remote rowing machine).   
Regarding claim 20, Smith teaches wherein the electromagnetic resistance unit 116 is a motor (see para. [0071]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 1 above, in view of Reich et al. (US PG Pub. No. 2014/0194250, July 10, 2014) (herein “Reich”).
Smith teaches the invention as substantially claimed.
Regarding claim 9, Smith teaches wherein the report and the update cause a user of the local exercise device and a remote user of the remote exercise device to cooperatively apply a force (i.e., simulate applying force from a local and remote location as part of a cooperative team to simulate rowing a boat together where increased effort would temporarily decrease the resistance experienced, see Smith para. [0085])
Smith is silent in explicitly teaching simulating lifting a heavy object.
Reich, however, in an analogous art of exercise devices teaches an exercise system equipped with an electric motor to provide resistance to user motion and sharing in a weightlifting competition from local and remote locations as part of a virtual game.  (see paras. [0041],[0217], and Figs. 7 and 8 below)

    PNG
    media_image4.png
    363
    445
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    425
    493
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith such that the cooperative application of force by users at local and remote locations includes simulating lifting a heavy object as taught by Reich (i.e., as modified for cooperative virtual weightlifting) in order to .

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine et al. (US Pat. No. 6,620,043, Sept. 16, 2003) (herein “Haseltine”) in view of Smith et al. (US PG Pub. No. 2019/0351283, filed May 16, 2018) (herein “Smith”).
Haseltine was cited in the IDS filed on 04/13/2020.
Regarding claim 1, Haseltine teaches a local exercise device comprising: an resistance unit (i.e., winch 204 in combination with motor driver 206 that provides a counterforce resistance, see col. 2, lines 13-27; col. 3, lines 7-22 and Fig. 2 below); a control interface (i.e., telecommunications link 211, see col. 3, lines 60-65) configured to: send a report of a state of the local exercise device based at least in part on a user response to the resistance unit (i.e., where the telecommunications link 211 sends data from the local exercise device to the remote exercise device); receive an update based on a state of a remote exercise device (i.e., where telecommunications link 211 receives data from the remote exercise device to the local exercise device); and a controller (i.e., computer 207, see col. 3, lines 39-52 and col. 4, lines 4-14) that causes the resistance unit 204,206 to change state in reaction to the received update.
[AltContent: textbox (local exercise device)][AltContent: arrow][AltContent: textbox (remote exercise device)][AltContent: arrow]
    PNG
    media_image6.png
    521
    733
    media_image6.png
    Greyscale


Smith, however, in an analogous art as it pertains to exercise and virtual training between users at a local and remote location, where data from one location influences the resistance at the other location and vice versa, teaches an exercise device having an electromagnetic resistance unit (i.e., resistance engine 116 which can be an electromagnetic based engine, see Smith, paras. [0118]-[0119] and Fig. 11 above)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haseltine and to substitute the resistance unit (i.e., winch 204 and motor 206 resistance unit) to be an electromagnetic resistance unit as taught by Smith in order to provide an alternative resistance mechanism that serves equally well in providing a resistance/counterforce.
Regarding claim 3, Haseltine teaches wherein the report is sent to a remote device and the update is received from the remote device (see col. 4, lines 6-14).
Regarding claim 6, Haseltine teaches wherein the remote device sends the update to increase force associated with the resistance unit on the local exercise device and a remote electromagnetic resistance unit on the remote exercise device (see col. 7, lines 1-14) until it is determined that the state of at least one of the exercise devices reflects that an associated user is beginning to be overcome by the force (i.e., providing a limiter on force to prevent injury by caused sudden pulling or sudden reduced force by one user or another, see col. 7, 14-30).  
Regarding claim 7, Haseltine teaches wherein the report and the update cause the local exercise device and the remote exercise device to perform substantially isokinetically (i.e., where the force applied to oppose a counter-force on a cable/rope in a tug of war between two users is isokinetic).  
Regarding claim 8, Haseltine teaches wherein the local exercise device and the remote exercise device simulate a tug of war game (see Fig. 2 above and abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784